Citation Nr: 1630624	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-34 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cardiac disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from June 1980 to November 1980 and subsequent U.S. Army reserve service which ended in January 1988.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received from the appellant in February 2012, he noted that he was claiming Social Security Administration benefits because he was permanently and totally disabled.  An August 31, 2012 Psychologist Note indicates that the Veteran was very upset with Social Security's decision denying benefits and results of an evaluation that found that he was able to work with his pain condition.  A June 2014 Mental Health Physician Note indicates that the appellant reported that he had chronic back pain as well as other severe medical conditions and had been fighting Social Security for disability benefits.  A June 2015 Psychology Note indicates that the Veteran reported some improvement in his financial situation as Social Security had been settled.  Although the conditions upon which such benefits were awarded are not evident from the record, VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

In addition, the appellant has submitted a statement from his private physician which states in pertinent part, that he "used to present his heart condition since he was a child ... it is more probable than not that his heart condition aggravated while at service as a result of stress."  In August 2011, the appellant underwent VA examination with an Internal Medicine staff physician who found that his history of paroxysmal atrial tachycardia was less likely as not aggravated by his military service.  The examiner noted that his heart condition was present prior to entering military service, that the incident in which he had an episode of tachycardia while in service was mainly due to the climate conditions present that day, and that he admitted to suffering from episodes every time he was exposed to those climatic conditions before entering service.

The Board notes that there is a difference of opinion among the medical professionals.  

In deciding whether there was any in-service aggravation of a heart condition, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

In this case, neither opinion was rendered by a cardiac specialist.  Thus, the Board finds that an opinion be obtained from a cardiac specialist as to whether the appellant had a preexisting heart disorder which was aggravated by his active military service.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to indicate if he has received any VA or non-VA medical treatment for his cardiac disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file, to include medical records of Dr. Valentin.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The appellant's medical and adjudication records from the Social Security Administration should be requested.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.

3.  After the above development has been completed, the file should be referred to a cardiac specialist, either a cardiologist or a cardiothoracic surgeon.  The cardiac specialist is to be provided access to Virtual VA and VBMS and must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.    
  
The cardiac specialist should identify all current chronic cardiac disorders and provide answers to the following:

(a) Is there clear and unmistakable evidence (evidence that is obvious and manifest) that a cardiac disorder existed prior to service?  Please identify any such evidence with specificity.  

(b) If the answer to question (a) is yes, is there clear and unmistakable evidence that such disorder did not increase in severity beyond the natural progression of the disease during service or is there clear and unmistakable evidence that any increase in disability was "due to the natural progression" of the disease?  Please identify any such evidence with specificity. 

The examiner must consider the medical opinions of record, and the Veteran's lay statements and testimony at his April 2016 hearing regarding his symptoms in and since service. These lay statements may not be disregarded solely because the Veteran may not have sought treatment.

Please note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  In addition, a condition that worsened during service and then improved due to in-service treatment to the point that it was no more disabling than it was at induction is analogous to a condition that has flared up temporarily.
  
(c) If the answer to question (a) is no, is such disorder in any way related to the appellant's active duty service?

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




